DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 12-15 in the reply filed on 9/1/22 is acknowledged.  The traversal is on the ground(s) that “a search for
publications relating to one of the species of claims would reveal publications relating to the other species and, thus, would not impose a serious burden on the Examiner”.  This is not found persuasive because, as previously discussed, the piezoelectric fibers and composite of Group I can be used as transducers in acoustic panels.  Acoustic panels have a different design, mode of operation, function and effect than the shoe of Group II. The inventions have acquired a separate status in the art due to their recognized divergent subject matter and require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/1/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the formula ABO3 wherein A is PbxLay but B is not defined.  Claims 2-10 are dependent from claim 1.  Claims 13-15 are dependent from claim 12.
While not a suggestion of claim language, in the interest of compact prosecution, all ABO3 piezoelectric fibers comprising Pb and La at the A site will be searched. 
Appropriate correction is required. 

Claim 9 recites “The piezoelectric composite material according to claim 1, wherein different two ends of piezoelectric coefficient d33 of each of the plurality of ceramic fibers expose to outside from the cross-linker”, which renders the claim indefinite.  The claim is so unclear that it cannot be searched. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over TW201225685A to Lin et al. (hereinafter Lin), provided in the IDS filed 11/6/19, using a machine translation in view of “Preparation and characterization of Pb1-xLaxTiO3 (x=0.0~0.2) fibers through the sol-gel-related solvothermal process” by Lu et al. (hereinafter Lu), provided in the IDS filed 11/6/19.
Regarding claims 1 and 12, Lin discloses a piezoelectric composite material (para [0008]), comprising:
a cross-linker (para [0008]); and
a plurality of ceramic fibers disposed in the cross-linker, the plurality of ceramic fibers comprising ABO3 oxide, where A is selected from a group that includes Pb and La which is the instantly claimed A wherein A-site represents PbxLay containing lead (Pb) and lanthanum (La).  Lin further discloses a B-site element selected from a group that includes Ti (para [0011]) but fails to expressly disclose wherein 0.920 ≤x≤0.950 and 0.050≤y≤0.080.
However, Lu does teach a piezoelectric ceramic fiber, comprising ABO3 oxide, wherein A-site represents PbxLay containing lead (Pb) and lanthanum (La), Pb1-xLaxTiO3, where x = 0.0~0.02 (abstract), which overlaps the instantly claimed ranges of 0.920 ≤x≤0.950 and 0.050≤y≤0.080.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
It would be obvious to one of ordinary skill in the art to employ the Lu ranges for Pb and La in the Lin formula to provide a piezoelectric composite with the desired adjustable frequency control and improved low frequency response (Lin, para [0001]) for use in actuators (Lin, para [0008] and Lu, page 687).
This rejection is based on the interpretation set forth in para #5, above. 

Regarding claims 2 and 13, Lin in view of Lu discloses the piezoelectric composite material according to claim 1 and the ceramic fiber according to claim 12.  Lu further teaches wherein x = 0.0~0.2 (abstract) which overlaps the instantly claimed x and y where x is equal to 0.930, and y is equal to 0.070. See MPEP 2144.05(I), cited above.

Regarding claims 3, 4 and 14, Lin in view of Lu discloses the piezoelectric composite material according to claim 1 and the ceramic fiber according to claim 12. Lin further discloses wherein a diameter of each of the plurality of ceramic fibers is from 20 to 1000 µm (para [0011]) or 0.02 to 1 mm, which overlaps the instantly claimed ranges of 0.20 mm to 1.0 mm and 0.30 mm to 0.50 mm.  See MPEP 2144.05(I), cited above.

Regarding claims 5 and 6, Lin in view of Lu discloses the piezoelectric composite material according to claim 1.  Lin further discloses wherein a fiber volume ratio in the piezoelectric composite material is from 60 to 92 vol% (para [0011]), which overlaps the instantly claimed ranges of 60.0% to 90.0% and 80.0% to 90.0%.  See MPEP 2144.05(I), cited above.

Regarding claims 7 and 8, Lin in view of Lu discloses the piezoelectric composite material according to claim 1, but is silent regarding the limitations “wherein piezoelectric coefficient d33 of each of the plurality of ceramic fibers is greater than or equal to 700.0 pC/N” and “wherein piezoelectric coefficient d33 of each of the plurality of ceramic fibers is from 719.0 pC/N to 807.0 pC/N”.
However, the fibers have overlapping formulas with overlapping amounts of Pb and La, as discussed above.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, one of ordinary skill in the art would expect overlapping d33 ranges, absent evidence to the contrary. 

Regarding claim 15, Lin in view of Lu discloses the ceramic fiber according to claim 12, but is silent regarding the limitation “wherein piezoelectric coefficient d33 of the ceramic fiber is greater than or equal to 700.0 pC/N”.  However, the fibers have overlapping formulas with overlapping amounts of Pb and La, as discussed above.  See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect overlapping d33, absent evidence to the contrary. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lu and further in view of US 2007/0257634 A1 to Leschin et al. (hereinafter Leschin).
Regarding claim 10, Lin in view of Lu discloses the ceramic fiber according to claim piezoelectric composite material according to claim 1, but fails to expressly disclose wherein at least some of the plurality of ceramic fibers contact each other.
However, Leschin does teach a piezoelectric fiber composite (para [0018]) comprising fibers in a polymer matrix  (para [0082]) wherein at least some of the fibers are in contact with each other (para [0081]). 
It would be obvious to one of ordinary skill in the art to have at least some of the fibers of Lin/Lu contact each other as set forth in Leschin to increase the number and concentration of fibers in a given area and thereby generate more charge/power for a given mechanical energy (Leschin, para [0081]) in actuator applications (Leschin, para [0081] and Lin, para [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734